The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 10/966,146 in the specification.
Appropriate correction is required.

	
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 6, there is a typo “w” after “the first wide area”.  Appropriate correction is required.
Claims 1, 4, 10, 13, 17, and 19 are objected to because of the following informalities:  Language, such as “adapted to” that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See MPEP 2111.04.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,966,146 (hereinafter ‘146). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claims 1-16 of ‘146 contain(s) every element of claims 1-20 and/or despite slight difference in wording, ‘146 recites essentially all claimed subject matter of claims in the present application and therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is 
Accordingly, absent a terminal disclaimer, claims 1-20 are properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Nandlall et al. (US 2014/0259012, “Nandlall") in view of Agarwal et al. (US 2017/0013513, “Agarwal”).
Regarding claim 1, Nandlall discloses a communication system including 
	- a data center (See 100 fig.4 and ¶.80, ‘Carrier Data Center’) adapted to connect via a first wide area network to a core network connected with a base station (See 90 fig.4 ‘Mobile Packet Core’; See ¶.93, wide-area network) and to a wireless LAN (Local Area Network) (See ¶.15 and ¶.82, supporting clients having non-3GPP access, e.g., wireless LAN or Wi-Fi clients), 
	- wherein the data center (See 100 fig.4, ‘Carrier Data Center’) includes:
	- a virtual core network that virtualizes at least a part of functions of the core network and is adapted to connect to the first wide area (See 114 fig.4 and 
	- a control apparatus that variably controls a service provided by the virtual core network to a terminal enabled to select connection (See 104 & 105 fig.3 and ¶.53, a subscriber-specific VM instance is created in a first VM implemented at a first DC associated with the mobile communication network (e.g., the DC 100 associated with the network 87 in FIG. 2). The first DC may create the VM instance when a mobile subscriber "runs" a virtualized application on the subscriber's UE or invokes a cloud-based service using the UE) to either the wireless LAN or the base station and connect to the data center, in accordance with a network connected between the terminal and the first wide area network (See ¶.15, as its name implies, the ANDSF may assist a UE to discover non-3GPP access networks such as Wi-Fi networks or WLAN that can be used for data communications in addition to 3GPP access networks such as LTE and to provide the UE with rules policing the connection to these networks; See ¶.6, The BNG 38 may aggregate traffic from various subscriber sessions from an access network, for example a Wireless Local Area Network (WLAN), or a Wi-Fi network, and route that traffic to the CN 32 of the service provider for further processing. The access network may not be a Third Generation Partnership Project (3GPP) network. Using a BNG 38, different subscribers can be provided different cellular network services. This enables the service provider to customize the broadband package for each customer based on their needs; See ¶.7, enabling these devices to communicate with various entities in the operator’s network using device-selected RAT, i.e. WLAN service or cellular radio services).
Nandlall discloses ANDSF (Access Network Discovery and Selection Function) which has a function of selecting 3GPP or non-3GPP networks (See ¶.15) and the secondary prior art by Agarwal further discloses the detailed function of ANDSF for the selecting connection to either the wireless LAN or the base station (Agarwal, See ¶.42, Traditional ANDSF is implemented between a UE and a LTE core network, and the ANDSF network node provides information, such as an inter-system mobility policy (ISMP) and inter-system routing policy (ISRP), and discovery information (a list of networks that may be available), directly to a UE over the S14 reference point. In this disclosure, however, a subset of ANDSF may be implemented between the coordinating node and a non-3GPP AP. This subset of ANDSF may be used to inform the AP of nearby LTE nodes, to update connection policies at an AP (e.g., using ISMP), and to coordinate handovers into and out of the AP's network. In the case that a UE has an implementation of ANDSF, an ANDSF management object may be forwarded to the UE and the UE may be directed to select either a Wi-Fi or an LTE network using ISMP).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to apply the method of “selecting connection to either the wireless LAN or the base station” as taught by Agarwal into the system of Nandlall, so that it provides a way for a UE to select either a Wi-Fi or an LTE network based on the function of ANDSF located within virtual EPC in the network of Nandlall (Agarwal, See ¶.42; Nandlall, See 45 fig.4).

Regarding claim 8, Nandlall does not explicitly discloses what Agarwal discloses “the terminal comprises a selector that selects to communicate either via the base station or via the wireless LAN (Agarwal, See ¶.42, an ANDSF management object may be forwarded to the UE and the UE may be directed to select either a Wi-Fi or an LTE network).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.



Regarding claim 10, it is a communication apparatus claim corresponding to the system claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 17, it is a method claim corresponding to the system claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 19, it is a non-transitory computer readable medium claim corresponding to the claim 17 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 3, 7, 12, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nandlall in view of Agarwal and further in view of Parron et al. (US 2016/0285746, “Parron”).
Regarding claim 3, Nandlall and Agarwal do not explicitly discloses what Parron discloses “the data center includes a VPN apparatus that, in a case where the terminal connects to the data center via the wireless LAN and via the first wide area network, connects to the terminal by a VPN (Virtual Private Network) extending through the first wide area network and the wireless LAN (See 150 fig.1 and ¶.35, signaling may be done during a virtual private network (VPN) establishment in order to connect the UE to an ePDG 150 over Wi-Fi).” 
the data center includes a VPN apparatus that, in a case where the terminal connects to the data center via the wireless LAN and via the first wide area network, connects to the terminal by a VPN (Virtual Private Network) extending through the first wide area network and the wireless LAN” as taught by Parron into the system of Nandlall and Agarwal, so that it provides a way for establishing VPN in order to connect the UE to an ePDG over Wi-Fi (Parron, See ¶.35).

Regarding claim 7, Nandlall and Agarwal do not explicitly discloses what Parron discloses “the VPN apparatus of the data center manages the VPN between the terminal and the VPN apparatus, on a per terminal basis or on a per terminal user basis (See 150 fig.1 and ¶.35, signaling may be done during a virtual private network (VPN) establishment in order to connect the UE to an ePDG 150 over Wi-Fi).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.

Regarding claims 12 and 16, they are claims corresponding to claims 3 and 7, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.
	 
Allowable Subject Matter

Claims 2, 4-6, 11, 13-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes Double Patenting rejection.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411